Affirmed and Memorandum Opinion filed November 17, 2011.




                                         In The

                        Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-00193-CR
                                  NO. 14-11-00194-CR
                                  NO. 14-11-00195-CR
                                    ____________

                       SHANDELL JERALD WILLIAMS, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee


                      On Appeal from the 122nd District Court
                             Galveston County, Texas
             Trial Court Cause Nos. 10CR1543, 10CR1970, & 10CR2237


                            MEMORANDUM OPINION

       Appellant entered pleas of guilty to robbery in cause number 10CR2237, and two
charges of aggravated robbery in cause numbers 10CR1543 and 10CR1970, without
agreements on punishment. Appellant also pled true to the enhancement paragraph in the
indictments. On January 31, 2011, the trial court sentenced appellant to confinement for
forty years in the Institutional Division of the Texas Department of Criminal Justice in
each case, with the sentences to be served concurrently. Appellant filed a timely notice of
appeal in each case.
       Appellant’s appointed counsel filed a brief in which she concludes that these
appeals are wholly frivolous and without merit. The brief meets the requirements of
Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional
evaluation of the records and demonstrating why there are no arguable grounds to be
advanced. See High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

       A copy of counsel’s brief was delivered to appellant. Appellant was advised of the
right to examine the appellate records and file a pro se response. See Stafford v. State, 813
S.W.2d 503, 510 (Tex. Crim. App. 1991). As of this date, more than forty-five days have
passed and no pro se response has been filed.

       We have carefully reviewed the records and counsel’s brief and agree that these
appeals are wholly frivolous and without merit. Further, we find no reversible error in the
records. We are not to address the merits of each claim raised in an Anders brief or a pro
se response when we have determined there are no arguable grounds for review. See
Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

       Accordingly, the judgments of the trial court are affirmed.



                                          PER CURIAM


Panel consists of Chief Justice Hedges and Justices Anderson and Christopher.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                             2